Citation Nr: 0933852	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-38 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder, to include dermatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for Type 
II diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty (Air Force) from March 1959 
to January 1963, and from November 1963 to August 1967.  He 
also had Air National Guard service from August 1969 to July 
1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the White River Junction, Vermont, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied the 
claims to reopen.

Concerning the three instant claims, the Board observes that 
the RO in June 2003 denied, in part, service connection for 
dermatitis.  The Veteran, though, as part of his April 2002 
original claim for service connection sought service 
connection for a "chronic skin disease."  While he 
subsequently referred to the disorder as dermatitis (in a 
November 2002 letter), he essentially broadened his skin 
claim to encompass other skin disorders than dermatitis, to 
include tinea versicolor; as such this issue is 
recharacterized as reflected on the preceding page.

In July 2006 the Veteran requested to have a video-conference 
hearing to be held before a Veterans Law Judge.  He was 
notified in January 2007 that the hearing was to occur later 
that same month; however, the Veteran failed to appear.  
Therefore, the hearing request is considered withdrawn.  See 
38 C.F.R. § 20.702(d) (2008).  No hearing request is pending 
at this time.

The now reopened claim of service connection for a chronic 
skin disorder, to include dermatitis, as well as the other 
two claims reflected on the title page, are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  In a June 2003 decision, the RO denied, in pertinent 
part, the Veteran's claim of service connection for 
dermatitis; the Veteran was notified of this decision and of 
his appellate rights; the Veteran did not perfect an appeal 
to the decision within the allotted time and the decision 
became final.  

2.  The evidence added to the record since the June 2003 RO 
decision is not cumulative or redundant and, when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim of service connection.  


CONCLUSION OF LAW

Subsequent to the final June 2003 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for a chronic skin disorder, to include 
dermatitis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  


The Board has considered this legislation.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  See also, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

However, given the favorable action taken hereinbelow 
regarding the Veteran's application to reopen his claim for 
entitlement to service connection for a chronic skin 
disorder, to include dermatitis, the Board finds that no 
discussion of VCAA is required at this point.  

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  


As noted, the instant claim for a skin disorder was denied by 
the RO in June 2003.  The evidence of record at that time 
included the Veteran's service treatment medical records 
which, in pertinent part, show that tinea versicolor of the 
chest was diagnosed in the course of the Veteran's separation 
examination conducted in July 1967.  His entrance examination 
for this period of service (his second period of active 
service), dated in November 1963, made no mention of any 
skin-related abnormalities.  The RO, in denying the claim for 
service connection for dermatitis, found that the evidence of 
record failed to show that the Veteran's claimed skin 
disorder was incurred in, or the result of, his active duty.  
The RO went on to find that the service medical [treatment] 
records were negative for any skin condition during active 
duty or while serving in the National Guard.  The RO added 
that no evidence had been received to support the Veteran's 
contentions that his claimed skin disorder was attributable 
to his being exposed to chemicals during active service.  

The evidence associated with the claims folder since the June 
2003 RO decision denying the Veteran's claim for a chronic 
skin disorder, to include dermatitis, includes many private 
medical records showing treatment afforded the Veteran for 
skin-related problems.  These include those dated in January 
1986 (during his Air National Guard service) and May 1989 
(dermatitis), August 2002 (chronic dermatitis, questionable 
lichen planus), February 2003 (tinea pedis and chronic lichen 
simplex chronicus), June 2004 (lichen simplex chronicus), and 
August 2004 (tinea corporis with tinea cruris).  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim for service connection for a 
chronic skin disorder, to include dermatitis.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
June 2003 RO decision denying service connection for 
dermatitis and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.


Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen his 
claim of service connection for a chronic skin disorder, to 
include dermatitis, is reopened.  

ORDER

New and material evidence having been received, the claim of 
service connection for a chronic skin disorder, to include 
dermatitis, is reopened; the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim of service connection for a chronic 
skin disorder, to include dermatitis, must be remanded for 
further action.  

The Board notes that in the course of his July 1967 
separation examination (at the conclusion of his second 
period of active service), tinea versicolor was diagnosed.  
Dermatitis was also diagnosed during his period of Air 
National Guard service, as well as was several different 
skin-related disorders diagnosed following his period of Air 
National Guard service which concluded in 1986.  

The Veteran has not been afforded a VA examination.  VCAA 
requires that VA afford a veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on 
the claim.  When medical evidence is not adequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i) 
(2008).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).

The Veteran should be scheduled for an examination to assess 
his claimed chronic skin disorder, to include dermatitis, to 
determine the nature and likely etiology of the claimed skin 
disorder.  


According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection is also permissible 
for disability resulting from disease or injury incurred in 
or aggravated by active duty for training (ACDUTRA) or for 
disability resulting from injury -- but not disease -- 
incurred or aggravated during inactive duty training 
(INACDUTRA).  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. 
§ 3.6.

As noted, the Veteran has an extensive history of Air 
National Guard service from August 1969 to July 1986.  While 
a March 2006 RO deferred rating decision indicated that the 
Veteran's periods of ACDUTRA relating to his Air National 
Guard service should be provided, and while several service 
personnel records were associated with the claims file in 
April 2006, the requested ACDUTRA verification of service 
periods has not been sufficiently provided.  This must be 
done before deciding the Veteran's appeal.  The RO must 
verify all periods when the Veteran was on ACDUTRA and 
INACDUTRA.

Since the Board has determined that an examination is 
necessary in this case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  This regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.


Finally, the Board notes that the Veteran's service 
connection claim for Type II diabetes mellitus is 
inextricably intertwined with the issue of entitlement to 
service connection for a chronic skin disorder, to include 
dermatitis.  This is because, in part, medical evidence on 
file indicates that the Veteran's diabetes was essentially 
caused by the Veteran's use of steroids, specifically, 
Prednisone, for treatment of his (as of now) non-service-
connected skin disorder.  As such, the Type II diabetes 
mellitus claim cannot be adjudicated at this time.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

In view of the above, these matters is REMANDED to the RO for 
the following actions:

1.  The RO/AMC must verify the exact 
dates when the Veteran was on ACDUTRA and 
INACDUTRA during the entire course of his 
Air National Guard service.  This 
requested development must also ensure 
that all medical and personnel records 
concerning his service, including while 
on ACDUTRA and INACDUTRA, are on file for 
consideration in his appeal.

2.  The RO/AMC should also schedule the 
Veteran for an appropriate VA examination 
to obtain a medical opinion indicating 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that any current skin disability is 
related to either his two periods of 
active duty or due to a confirmed period 
of ACDUTRA.  To facilitate making this 
important determination, the designated 
examiner must review the claims file -- 
including a copy of this remand, for the 
Veteran's pertinent medical history.  All 
necessary diagnostic testing and 
evaluation should be conducted.


If the examiner is unable to comment 
without resorting to speculation, then 
this should be expressly stated.

3.  The RO/AMC should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  Thereafter, and following any other 
indicated development (such as affording 
the Veteran a VA examination to ascertain 
the etiology of his Type II diabetes 
mellitus in the event service connection 
for a chronic skin disorder is 
subsequently granted), the RO should 
readjudicate the appealed issues in light 
of all the evidence of record.  If in any 
respect the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case that 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


